Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office action is in response to the communication filed on 8/19/2021. Currently claims 1-20 are pending in the application, with claims 1-2, and 6-17 are withdrawn from consideration.


Claim Interpretation

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The applicant amended the claims, and have used the term “artificial 3-dimensional eyelash prosthetic” instead of previously used term “3-dimensional eyelashes” in the amendment submitted on 08/19/2021. Based on absence of any special meaning of the term “prosthetic” defined in the specification, the Examiner interprets the article as a false or artificial 3-dimensional eyelash that is generally used for cosmetic purpose.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5, and 20 are rejected under 35 U.S.C.103 as being obvious over Bellasalma (US Patent Number 3,703,572), hereafter, referred to as “Bellasalma”, in view of Harley et al. (US Patent Application Publication Number 2011/0253156 A1), hereafter, referred to as “Harley”.

Regarding claim 3, Bellasalma teaches in Figs. 1-2 an article of interest, and in Figs. 3-6 the process of forming a mold for the article, and in Figs. 7-10 the process of forming a finished article by use of a casting process using the mold.
 
Bellasalma teaches in Fig. 1 an article (element 8) that is made by any suitable method known to the art. The pattern may be carved of wood or may be formed of plastic, wax, metal, glass, clay, or synthetic resins or the like (column 3, lines 1-5). Bellasalma also teaches in Figs. 3-6, the process of forming a mold (element 18) by molding a sheet and using the article (element 8) having a pattern (element 10). A backing plate (element 32) is also formed to support the thin molding sheet, and a cross-section of the mold (element 18) and the backing (element 32) is shown in Fig. 6. Bellasalma further teaches in Figs. 7-8 a casting process to form the desired article (element 42) and the separated article (42) is shown in Fig. 10. 

Bellasalma teaches that the article (element 8 with pattern 10) being used is made by any suitable method known to the art to create the mold, but fails to explicitly teach that use of a sculpting process to form a three dimensional eyelash that would be used for forming the mold.  

However, Harley teaches in Fig. 9, a sculpting process to create three dimensional artificial eyelashes (equivalent to an article). Harley teaches use of bonding agent that include cyanoacrylate ester to form the article. The bonding agent may also include one or more of Ethyl Cyano Acrylate, Poly Alkyl Methacrylate, Poly-isocyanate, Monomer, and Pigment. The method include sculpting the bonding agent along a length of the one or more eyelashes to coat and shape the one or more eyelashes. The eyelashes produced by Harley using the sculpting process are thin three dimensional articles, and the sculpting process is in general not a suitable volume production process. The thin mold allows ready and rapid release of the cast article from the mold. As the mold is easily duplicated damaged, and a release agent can be dispensed with in most cases, the Bellasalma molding method enables the production of cast articles in a simple, convenient, rapid, and inexpensive manner (column 4, lines 60-66).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to substitute the article of Bellasalma with the article of Harley, because that would allow to mass produce artificial three dimensional eyelash prosthetic (the article of Harley) by a casting process by obtaining predictable results and to meet the market demand by a volume capable process in an economic cost effective way (KSR Rationale B, MPEP 2143). Since Bellasalma teaches to use an article that is made in any suitable method known to the art to form the mold, and Harley teaches a sculpting process to form an article, the use of Harley’s article is consistent with the requirement of Bellasalma.  

Regarding the use of the eyelashes (3-dimensioanl eyelash prosthetic) to be applied over and cover one or more of the natural eyelashes of a user and change a silhouette of the user’s natural eyelashes, it would be a matter of intended use of the 3-dimensional eyelash prosthetic.

Regarding claim 4, Harley teaches the use of elastomeric material that may include urethane rubber (equivalent to latex) during the sculpting process (para. [0026]). Additionally Bellasalma teaches that the pattern article may be carved of wood or may be formed of plastic, wax, metal, glass, clay, or synthetic resins or the like (column 3, lines 1-5) that is used to create the mold.

Regarding claim 5, Bellasalma teaches that the thin sheet of synthetic resin of the mold is an elastomer (equivalent to rubber) (claim 4). Additionally Bellasalma also teaches that the backing plate (element 32) composition may be any castable material such as plaster of Paris, a low melting point metallic alloy, clay, polyester resins, silicone rubber, urethane foam, methylmethacrylate resin or the like (column 3, lines 63-71). 

Regarding claim 20, Harley teaches that the method include sculpting the bonding agent along a length of the one or more eyelashes to coat and shape the one or more eyelashes. The eyelashes may include animal eyelashes meeting a material that excludes human eyelashes.

Claims 18-19 are rejected under 35 U.S.C.103 as being obvious over Bellasalma (US Patent Number 3,703,572), in view of Harley et al. (US Patent Application Publication Number 2011/0253156 A1), in view of Stoka (US Patent Application Publication Number 2016/0206031 A1), hereafter, referred to as “Stoka”.

Regarding claim 18-19, Bellasalma and Harley together teach volume capable process in an economic cost effective way to manufacture artificial 3-dimensional eyelash prosthetic, that is to be used by a user. But Bellasalma and Harley fail to explicitly teach the use the artificial 3-dimensional eyelash prosthetic to cover either the user’s eyelashes substantially or cover less than all the eyelashes.  However, Stoka teaches that the false eyelash system (artificial 3-dimensional eyelash prosthetic) may include false eyelashes that cover the entire length of the eyelash, a portion of the eyelash, eyelash tips, or even a single eyelash hair (para. [0009]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Stoka, and adapt it such that the artificial 3-dimensional eyelash prosthetic would cover either the user’s eyelashes substantially or cover less than all the eyelashes based on the teaching, suggestion, or motivation of Stoka, because that would allow the user to use the eyelashes based on their own preference (KSR Rationale G, MPEP 2143). Additionally, the use of artificial eyelashes in any specific way would be a matter of intended use of the product.

Responses to Arguments

Applicant’s argument filed on 8/19/2021 for the 103 rejections has been fully considered.  Applicant’s argument with respect to amended independent claim 3 has been considered, but is not persuasive.  The applicant amended the claims, and have used the term “artificial 3-dimensional eyelash prosthetic” instead of previously used term “3-dimensional eyelashes” in the amendment submitted on 08/19/2021. Based on absence of any special meaning of the term “prosthetic” defined in the specification, the Examiner interprets the article as a false or artificial 3-dimensional eyelash that is generally used for cosmetic purpose. Additionally, regarding the limitation that the 3-dimensional eyelash prosthetic be applied over to cover one or more of the natural eyelashes of a user and change a silhouette of the user’s natural eyelashes, it would be a matter of intended used of the 3-dimensional eyelash prosthetic.  Therefore, the Examiner maintains that based on the teaching of Bellasalma and Harley, the rejection set forth in this office action address the scope of the claim, and is relevant.

Because the rejections are being maintained on the amended independent claims, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion
                        
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.A./Examiner, Art Unit 1742                                                                                                                                                                                                        
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742